The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 28 July 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 9, in the heading therein, --THE-- should be inserted after “OF” for idiomatic clarity. Page 11, line 28, note that the term “Noden” should be separated for grammatical clarity. Page 12, line 16; page 16, line 4; page 18, line 19; page 21, line 8: note that --(n-1), n,-- should be inserted prior to “N”, respectively at each instance for an appropriate characterization consistent with the labeling in the corresponding drawings.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 2, 3, note that it is unclear how each recitation of “having a same length” relate to one another (i.e. the length is the same for each section in both the first and second transmission lines, the length is the same for each section of any one transmission line, but the length may be different with respect to the other transmission line, etc.) and thus appropriate clarification is needed. If the latter scenario is intended, perhaps in line 3, the recitation of “lines having a same length” should be rewritten as --lines, wherein each section of the first transmission lines having a same length-- for an appropriate characterization. Likewise, perhaps in line 4, the recitation of “lines having a same length” should be rewritten as --lines, wherein each section of the second transmission lines having a same length-- for an appropriate characterization.
In claims 3, 4, note that it is unclear whether these claims can properly depend from amended claim 1, where the sections of the first and second transmission line have been amended to have a “same length”. Accordingly, that “same length” limitation has been incorporated into dependent claims 3 & 4 by virtue of the direct dependency of these claims to amended claim 1. Moreover, the subject matter of claims 3 & 4 appears to correspond to application scenarios (3) & (4), respectively. However, it should be noted that for scenarios (3) & (4), such scenarios appear to include a caveat that for couplers having no phase delay and transmission in the same direction, that the lengths cannot be the same and must be different (i.e. sections cannot be of the same length) to achieve any phase shift (e.g. see page 20, lines 13-19 and page 23, lines 1-6). Accordingly, in view of the above explanation, it appears that the configuration of claims 3 & 4 requires different lengths and thus cannot properly depend from amended claim 1 (i.e. same length) and thus appropriate clarification is needed.
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
Applicants’ contend that the response filed on adequately addresses the objections to the specification, overcomes the rejection of claims as being indefinite and overcomes the rejection based on prior art. In particular, regarding the prior art rejection, applicants’ incorporation of the sections of the first/second transmission lines being of the “same length” distinguishes over the Ryoji et al reference, which discloses the lengths between sections being of different lengths.
In response, the examiner is persuaded that the amendments to independent claim 1 (i.e. same length for each section of the transmission lines) and the corresponding contentions by applicants’ in the remarks are sufficiently adequate to overcome the rejection based on prior art. Accordingly, the prior art rejection has now been withdrawn.
As for the objections to the specification and the rejection of claims as being indefinite, the examiner acknowledges that a vast majority of the objections to the specification and the rejections based on indefiniteness have indeed been overcome by applicants’ response. However, certain objections to the specification and rejections of certain claims based on indefiniteness remain outstanding, as set forth in the above Office action. In particular, of most concern is the issue of indefiniteness of claims 3 & 4 caused by the inclusion of the “same length” limitation into amended independent claim 1 appears to cause dependent claims 3 & 4 to be no longer properly dependent from amended claim 1 (e.g. see the detail explanation of the rejection of claims 3 & 4 as being indefinite, set forth above).
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee